Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicants arguments and amendments, filed on 3/10/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  The objection to the specification has been withdrawn in light of Applicants amendments to the specification.  Applicants have amended claims 5 and 13 to be independent claims and have added new dependent claims 21 and 22, which depend from claims 5 and 13, respectively.  Claims 5, 13, 14, 21 and 22 are therefore allowed.  The 102(a)(1) prior art rejection to Satou et al. (US 2008/0079358) has been withdrawn in light of Applicants amendments.  The compounds disclosed by Satou et al. are mutually exclusive from those of formula I as claimed.  The 102(a)(1) prior art rejection to Ise et al. (US 2006/0073360) has been overcome by Applicants amendments.  However, Ise et al. is still relied upon as an obviousness type reference as described below.  Applicants argue that Ise et al. does not disclose compounds which adhere to formula I as claimed.  While explicit examples of such compounds are not disclosed by Ise et al., given the overall teachings of Ise et al., compounds which satisfy Formula I of some of Applicants claims are obvious.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4, 6, 7, 9, 10, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al. (US 2006/0073360).
Claims 1-4, 9 and 10: Ise et al. teaches organic electroluminescent devices comprising novel phosphorescent emitters.  Some of the explicitly taught phosphorescent emitter complexes include complexes K-9, K-11, and K-15.  These three complexes correspond to embodiments in which one of the Y linkers is selected from –O(CH2)8O-.  However, in paragraph 0063 of Ise et al., the Y linkers are taught to include those having the general formula –O(CH2)nO-, where variable n is an integer from 2-18.  Embodiments where variable n is equal to 2-4 satisfy divalent linker X of claim 1.  Claim 1 allows for divalent linker X to be an alkyl linker having 1-6 backbone member atoms with one or two of the backbone member atoms optionally being a heteroatom.  As applied to compound K-15 for example but with a linker of the formula –O(CH2)4O- affords the following complex:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Claim 6: While Ise et al. does not teach an osmium complex having four nitrogen atoms and two carbon atoms as variables Z1, Z4, Z7, Z8, Z11 and Z14 as required by claim 1, it would have been obvious for one having ordinary skill in the art to have prepared such a complex given the overall teachings of Satou and the knowledge of one of ordinary skill in the art.  Specifically, Ise et al. explicitly teaches that the complexes taught therein may have osmium as the central metal (paragraph 0040).  Using the knowledge of general inorganic chemistry, one of ordinary skill in the art understands that an Os(IV) complex would be the most stable valence in the ligand environments of complexes K-9, K-11, and K-15) so as to satisfy the 18-electron rule.  To 4 configuration and the four nitrogen atoms and two carbon atoms provide the additional twelve electrons (two electrons from each atom) to afford 18 total electrons.  Four nitrogen atoms are necessary so as to offset the oxidation state of the osmium to product a neutral complex.  As such, one having ordinary skill in the art would understand that osmium analogues of complexes K-9, K-11, and K-15 would require altering one or both ligands so as to have a total of four nitrogen atoms and two carbon atoms, thereby satisfying claim 6.
Claim 7: With the knowledge that osmium analogues of compounds K-9, K-11 and K-15 would need four nitrogen ligating atoms and two carbon ligating atoms, one of ordinary skill in the art would recognize that these six atoms can be arranged in one of three possible ways (starting from ring A), namely, NCCNNN, NCNCNN, and NCNNCN; that is the carbon atoms can be adjacent to each other, separated by one nitrogen atom, or separated by two nitrogen atoms.  Embodiments where the ligand system is NCNNCN would satisfy the limitations of claim 7.  This is shown in the compound below, which is an obvious compound to prepare given the knowledge of one of ordinary skill in the art and the teachings of Ise et al.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	This compound satisfies both conditions recited in claim 7.
Claim 15: The rejection of claim 1 above is wholly incorporated into the rejection of claim 15.  The complexes taught by Ise et al., including complexes K-9, K-11, and K-15 are taught to be employed in emission layers of organic light-emitting diodes, thereby satisfying claim 15.
Claim 16: Ise et al. exemplifies the use of polyvinylcarbazole as a host material, which is a host material comprising a carbazole group as required by claim 16.
Claims 18 and 19:  The rejection of claims 1 and 15 above are wholly incorporated into the rejection of claims 18 and 19.  Ise et al. explicitly teaches preparing light emitting diodes 
Claim 20: Preparing an emission layer comprising complexes K-9, K-11, and K-15 require preparing a formulation comprising the same, thereby satisfying claim 20.

Allowable Subject Matter
Claims 5, 13, 14, 21 and 22 are allowed.  Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Ise et al. does not teach or suggest linkers satisfying claim 12 or host materials satisfying claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766